Citation Nr: 1217449	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  09-43 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Danville, Illinois


THE ISSUE

Entitlement to reimbursement for unauthorized medical expenses incurred at the Methodist Medical Center of Illinois between June 10, 2009 and June 11, 2009. 


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active duty service from April 1963 to April 1967, and from April 1983 to August 1983.  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2009 decision of the Department of Veterans Affairs Illiana Healthcare System, in Danville, Illinois, which denied the Veteran's claim of entitlement to reimbursement for unauthorized medical expenses incurred at the Methodist Medical Center of Illinois between June 10, 2009 and June 11, 2009.  


FINDINGS OF FACT

1.  Between June 10, 2009 and June 11, 2009, the Veteran was transported by ambulance and received medical services for a nonservice-connected disability at the Methodist Medical Center of Illinois, a non-VA medical facility for which he incurred medical expenses. 

2.  At the time of the care, the Veteran had coverage under a health-plan contract (Medicare) for payment or reimbursement.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of emergency services for a nonservice-connected disability at the Methodist Medical Center of Illinois, a non-VA facility, between June 10, 2009 and June 11, 2009, have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 17.120, 17.1002 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is entitled to reimbursement for unauthorized medical expenses incurred at the Methodist Medical Center of Illinois ("MMCI") between June 10, 2009 and June 11, 2009.  He argues that he should not be disqualified for having Medicare coverage because VA is his primary care agency, and in essence that this is an inter-agency dispute between VA and Medicare that should not involve him.  See Veteran's notice of disagreement, received in September 2009.  He has further argued that his symptoms were similar to those he had during  a previous trans-ischemic attack (TIA), that his care was emergent in nature, that no VA facilities were available, that VA personnel instructed him that his care met the criteria for authorization, that he should seek private treatment, that "VA staff deemed it necessary to have me undergo" testing provided at MMCI, and that "VA authorized MMC[I] to deliver the services in the interest of the VA when the nurse in Dayton, Ohio authorized me to obtain services at a non-VA facility."  See statement accompanying Veteran's appeal (VA Form 9), received in October 2009.  

With regard to the care in issue, briefly stated, MMCI records show that on June 10, 2009, the Veteran was admitted via ambulance with complaints of a history of a three-day "off and on" fever, multiple episodes of diarrhea, and generalized abdominal pain, as well as dizziness and headache.  A history of hypertension, and status post cholecystectomy, were noted.  His treatment include computerized tomography (CT) of the abdomen and pelvis.  The diagnoses were abdominal pain, and fever.  He was discharged June 11, 2009.

Service connection is not currently in effect for any disabilities. 

The Veteran argues that prior authorization was received from the VAMC to seek the medical care in issue.  

Under 38 U.S.C.A. § 1703, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may authorize or contract with non-VA facilities for care.  38 U.S.C.A. § 1703(a) (West 2002 & Supp. 2010); 38 C.F.R. § 17.52(a) (2011).  However, hospital care in public or private facilities will only be authorized, whether under a contract or an individual authorization, under specified circumstances, including for treatment of: 1) service-connected disability; 2) disability for which a Veteran was discharged or released from the active military, naval, or air service; 3) disability of a Veteran who has a total disability permanent in nature from a service-connected disability; 4) disability associated with and held to be aggravating a service-connected disability; or 5) disability of a Veteran participating in a rehabilitation program under 38 U.S.C. Chapter 31 and when there is a need for hospital care for reasons set forth in VA regulations.  38 U.S.C.A. § 1703(a)(1); 38 C.F.R. § 17.52(a)(1).

In Smith v. Derwinski, 2 Vet. App. 378, 379 (1992), a claimant argued that his non-VA care was authorized because his VA treating physician had informed him that arrangements were made for him to be treated at a non-VA medical facility.  In rejecting that contention, the U.S. Court of Appeals for Veterans Claims
("Court") stated that the advice of a doctor to go to a non-VA hospital is not the specific type of authorization of payment contemplated in the VA regulation.  Id. at 379.  

A record from the VA Triage After-Hours Call Center, dated June 10, 2009, indicates that the Veteran reported having a fever, and diarrhea, and that he was unable to focus his eyes.  The report notes that there were concerns of serious urinary tract or kidney infection, that his care was urgent in nature, that emergency room follow-up was warranted, and that the Veteran stated that he would go to a local emergency room.  The report states that the Veteran was to have his hospital contact the nearest VA facility for transfer upon stabilization.  Of particular note, this report states that the Veteran was read a financial disclaimer.  Specifically the report notes that he was instructed, "This is not an authorization for VA Payment."

In summary, while the Veteran may have been instructed to seek medical care on June 10, 2009, the record clearly shows that he was informed that, "This is not an authorization for VA Payment."  Service connection is not in effect for any disabilities, nor is the Veteran shown to have met any of the other criteria at 38 C.F.R. § 17.52, and prior authorization is not shown for the purposes of 38 C.F.R. § 17.54.  To the extent that he may have been advised to seek medical care at a private facility, this is not the specific type of authorization of payment contemplated in the VA regulation.  Smith; see also Malone v. Gober, 10 Vet. App. 539, 544 (1997).  Therefore, the Board finds that the record does not show that prior authorization was received from the VAMC to seek medical care at the MMCI beginning June 10, 2009.  Furthermore, there is nothing to show that an application for authorization was made to VA within 72 hours of this treatment.  

For these reasons, in the absence of prior authorization or deemed prior authorization for medical services, there is no factual or legal basis for payment or reimbursement by VA under 38 C.F.R. §§ 17.52, 17.53, and 17.54 for medical services for a nonservice-connected disability at a non-VA facility between June 10, 2009 and June 11, 2009. 

To the extent allowable, payment or reimbursement of the expenses of care, not previously authorized, in a private or public (or Federal) hospital not operated by VA, or of any medical services not previously authorized including transportation (except prosthetic appliances, similar devices, and repairs) may be paid on the basis of a claim timely filed, under the following circumstances: 

(a) For veterans with service connected disabilities. Care or services not previously authorized were rendered to a veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability; (4) For any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. Ch. 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and 

(b) In a medical emergency.  Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and 

(c) When Federal facilities are unavailable.  VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused. 

38 C.F.R. § 17.120; see also 38 U.S.C.A. § 1728(a) (1)-(3). 

All three statutory requirements must be met before reimbursement can be authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 547 (1997).  In this case, 38 C.F.R. § 17.120(a) is not applicable as the Veteran does not have any service-connected disabilities, thus criterion (a) is not satisfied.  Accordingly, the Board concludes that based on the evidence of record, the provisions of 38 C.F.R. § 17.120 have not been met. 

However, payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725  and 38 C.F.R. §§ 17.1000 - 1003.  To be eligible for reimbursement under this authority, all of the following conditions must be satisfied: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse  against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and 

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability). 

See 38 C.F.R. § 17.1002. 

Under 38 C.F.R. § 17.1002(g), the term "health-plan contract" includes an insurance policy or contract, medical or hospital service agreement, membership or subscription contract, or similar arrangement under which health services for individuals are provided or the expense of such services are paid.  It also includes, but is not limited to, an insurance program described in section 1811 of the Social Security Act (42 U.S.C. 1395c), which refers to the Medicare program administered by the Social Security Administration, certain State plans for medical assistance, and workers' compensation laws or plans.  See 38 U.S.C.A. § 1725(f)(2); 38 C.F.R. § 17.1001 (emphasis added). 

In this case, an MMCI record, dated in June 2009, indicates that the Veteran was insured by AARP (American Association of Retired People), and in September 2009, the VAMC denied the claim based on a finding that the Veteran had other health coverage, specifically AARP.  Documentation within the claims file also indicates that the Veteran has other health care coverage, specifically, Medicare Part A and Part B.  See e.g., printout, dated in July 2009; September 2009 phone call record (in which the Veteran was noted to have stated he had Medicare and AARP coverage, and which indicates his Medicare coverage was verified).  The Veteran does not dispute having AARP or Medicare coverage, rather he argues that he should not have to choose between VA and Medicare, and that his AARP coverage does not cover this care. 

The Board finds that the claim must be denied.  While the Veteran's symptoms were clearly severe and painful, the record shows that at the time of the care in issue, the Veteran had Medicare coverage.  The condition that a veteran not be entitled to care or services under any other health-plan and has no other contractual or legal recourse  against a third party, has therefore not been met.  38 C.F.R. § 17.1002(g). 

VA is not authorized to pay or reimburse unauthorized medical expenses where a health-plan contract covers the cost of medical expenses either in whole or in part.  The Board is bound by the law, and its decision is dictated by the relevant statutes and regulations.  Because the Veteran does not meet one of the criteria for payment or reimbursement under Section 1725 (i.e. lack of other insurance coverage under 38 C.F.R. § 17.1002(g)), all of which must be met to warrant reimbursement, it is not necessary to analyze whether the claim meets the additional Section 1725 requirements.  See 38 C.F.R. § 17.1002.  Accordingly, the claim must be denied.  

In summary, given that the private treatment received in June 2009 was not pre-authorized; that the Veteran is not eligible for reimbursement under Section 1728; and that VA regulations do not allow for payment or reimbursement of private medical expenses under Section 1725 when a Veteran has other health coverage, such as Medicare, that can provide at least partial payment or reimbursement, the Board must deny the Veteran's appeal.  Accordingly, the Board finds that payment or reimbursement by VA for medical services at MMCI between June 10, 2009 and June 11, 2009, under 38 U.S.C.A. §§ 1725 and 1728 and 38 C.F.R. §§ 17.120 and 17.1002, is not warranted.  38 U.S.C.A. § 5107(b). 

To the extent that the Veteran may intend to assert that VA personnel gave him bad or misleading advice, this is not shown by the record.  The Board further notes that receiving "bad advice" from VA or private health care personnel is not a basis for reimbursement.  See Shields v. Brown, 8 Vet. App. 346, 351 (1995) (inaccurate advice would not create any legal right to benefits where such benefits are otherwise precluded); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("[e]rroneous advice given by a government employee cannot be used to estop the government from denying benefits.").  In this regard, the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416 (1994).  The Board further observes that no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992); Office of Personnel Management  v. Richmond, 496 U.S. 414 (1990).  The claim for payment or reimbursement lacks legal merit, and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

As a final matter, on November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100  et seq.) became law with significant changes in VA's duty to notify and assist.  Regulations implementing the VCAA have also been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

In this case, the Veteran was afforded VCAA notice in October 2009.  However, and in any event, there is no indication in the VCAA that Congress intended the act to revise the unique, specific claim provisions of Chapter 17, Title 38 of the United States Code.  See 38 C.F.R. §§ 17.123-17.132; see also Barger v. Principi, 16 Vet. App. 132, 138 (2002).  In the circumstances of this case, there is no further duty to notify or to assist.  
ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


